2/10/2015                                                                      TDCJ Offender Details           42/^2-^/
      ndmi.uji^MJn*iAijiM»HwimjUj ej                                                                   TDC'J Home   New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                            04468796

   TDCJ Number:                                                           01962628

   Name:                                                                   BELLJIMOTHY LAWRENCE

   Race:                                                                  W

   Gender:                                                                 M

   DOB:                                                                    1970-08-20

   Maximum Sentence Date:                                                 2017-03-23

   Current Facility:                                                      COLE

   Projected Release Date:                                                2015-08-13

   Parole Eligibility Date:                                               2014-07-28

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             2015-02-13

   Scheduled Release Type:                                             Parole to Detainer

   Scheduled Release                                                   HUNTSVILLE
   Location:

   Scheduled release date, type, and unit may change without notice. Therefore, it is
   highly recommended that you revisit this website to verify the release information
   prior to departing to pick up any offender. This information applies only to prison
   sentenced offenders and does not include State Jail or Substance Abuse
   offenders. The primary release sites for prison sentenced offenders are the
   Huntsville Unit (men) and the Gatesville Unit (women). Releasing at the primary
   release sites is from 8 a.m. until 5 p.m., however, it is recommended that, if you
   are picking up a released offender from a primary release site, you arrive at the
   primary release site by 9 a.m. Offenders released from a primary release site will
   receive bus vouchers. If the offender is not released from a primary release site,
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=04468796'                                                      1/2
2/10/2015                                                                       TDCJ Offender Details

   contact the releasing unit for releasing time information.



       Parole Review Information

   Offense History:
       Offense                      „„                            Sentence             _   , ~ . .. Sentence (YY-MM-
        ~ ,                         Otiense                   •     _ ,                County Case No.    ,_^\
            Date                                                     Date.                   J                 uO}
       2009-09-27        OBSTRUCT/RETALIATION                     2014-10-27           COLLIN    4168265109   3-00-00

       2009-09-27           DWIW/CHILD< 15YOA                     2014-10-27           COLLIN    4168265009   1-06-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure thatitis
   complete and accurate, however this information can change quickly: Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadminGpldcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                    TDCJ Home Page




http://offender.tdcj.state.tx. us/OffenderSearch/offenderDetail.action?sid= 04468796                                    2/2